Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 5, 2018

                                     No. 04-16-00806-CR

                                      Roger SALDANA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 15-08-00031-CRF
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

        The State has filed a motion “to withdraw letter brief” and “motion in opposition to
appellant’s request to supplement the record.” The appellant’s motion and request to which the
State’s motion refers was denied as moot in this court’s August 8, 2018 memorandum opinion.
See Mem. Op. at 4 (“We . . . deny Saldana’s motion to supplement the appellate record as moot.”).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court